ON MOTION FOR REHEARING.
LATTIMORE, Judge.
Hambright was indicted for the sale, and also for the possession of intoxicating liquor for the purpose of sale. Mayes was named in the indictment as purchaser. On the trial of said charge Mayes swore that Ham-bright did not sell him the whisky, but identified this appellant, Hale Griffin, as the man who sold it to him. Hale’s indictment followed. On this trial Mayes swore that on May 28, 1929, at Hambright’s filling station he bought whisky from appellant. The sheriff swore that Mayes delivered to him on said date a bottle of whisky, which was produced and identified. The defense was an alibi. The testimony was short and in direct conflict.
Appellant took seventeen bills of exception, each of which presenting any question deemed at all doubtful, was discussed in the original opinion. In his motion for rehearing appellant brings forward each complaint set up in all seventeen of these bills of exception. He supports same by a written argument. Both have been considered, but we have not been led to change our views as expressed in the original opinion, and for us to write about these several complaints would but be to say over in substance what has already been said. We see neither advantage to appellant, nor to the profession, nor to ourselves to write further.
Not being able to agree with appellant, the motion for rehearing is overruled.

Overruled.